Citation Nr: 1011139	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-44 033	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of 
October 15, 2002, that denied service connection for 
posttraumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  

(Issues relating to an effective date prior to November 19, 
2003, for service connection for PTSD and to an initial 
rating for PTSD greater than 50 percent prior to August 4, 
2004, are addressed in a separate decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The moving party served on active duty from April 1969 to 
October 1970.  

The moving party seeks revision or reversal of the October 
2002 Board decision that denied service connection for PTSD.  

The Board notes that the Veteran's representative was 
notified in January 2010 that the Board would consider the 
issue of CUE in the October 2002 Board decision, and the 
representative was provided 30 days to respond.  No response 
has been received.  Accordingly, the Board will proceed with 
consideration of the Veteran's motion.  


FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied service 
connection for PTSD.  

2.  It is not shown that the correct facts were not before 
the Board or that the statutory and regulatory provisions 
extant at the time were incorrectly applied in the Board's 
October 2002 decision.  


CONCLUSION OF LAW

The October 2002 Board decision which denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400 to 20.1411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).  

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b) (2009); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).  

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§§ 20.1403(b) and (c) (2009); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2009).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).  

The Veteran filed an original claim for service connection 
for PTSD in June 1998.  In August 1998, the RO denied the 
Veteran's claim.  The Veteran appealed that decision, leading 
to the October 2002 Board decision here at issue.  

Under the law in effect at the time of the October 2002 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Further, service connection for PTSD required (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressor occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2002).  

In addition, as noted in the Board decision, the evidence 
necessary to establish the occurrence of a stressor during 
service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Further, if the 
evidence establishes that the Veteran was engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
Board decision also noted that the Veteran's service 
personnel records show that he engaged in combat during 
service.  

In his CUE Motion, the Veteran contended, in essence, that 
the October 2002 Board decision erroneously found that there 
was no evidence demonstrating that he had PTSD.  He now 
contends that he was actually diagnosed as having PTSD as 
early as 1998.  The Veteran does not allege any error of law 
in the October 2002 decision.  

At the time of the October 2002 Board decision, the evidence 
that was of record and that was considered by the Board 
included the Veteran's available service treatment records, 
his service personnel records, and VA treatment and 
examination reports dated since April 1977.  

The service treatment records do not note any psychiatric 
complaints, clinical findings, or diagnoses.  The report of 
the Veteran's separation examination in July 1970 indicates 
that the psychiatric examination was normal.  

The post-service VA treatment records show that the Veteran 
was hospitalized for several months in 1977 when he was 
diagnosed with schizophrenia, latent type.  He was again 
hospitalized a few months later in 1978, at which time the 
listed diagnosis was schizophrenia, schizo-affective type.  
VA clinic records dated from May 1998 through July 2001 
include evaluation and treatment for psychiatric 
manifestations and list psychiatric diagnoses of nicotine 
dependence; alcohol dependence; history of diagnosis of 
schizophrenia; rule out delusional disorder, persecutory 
type; and paranoid schizophrenia.  A psychologist noted in 
June 1998 that the Veteran experienced some symptoms related 
to Vietnam, including nightmares; but the examiner stated 
that he did not meet the criteria for a diagnosis of PTSD.  
The Veteran underwent court-ordered hospital treatment in 
July 1998.  The summary of that hospitalization lists 
diagnoses of alcohol dependency and delusional disorder; the 
examiner did not mention PTSD.  None of the treatment or 
examination records listed a diagnosis of PTSD.  

In September 2001, VA obtained an examination by a board of 
two psychiatrists to determine whether a diagnosis PTSD was 
established.  The examiners discussed the Veteran's 
psychiatric history in detail and noted that he reported 
traumatic events that were related to combat during service.  
The examiners concluded that, although the Veteran 
"certainly has military stressors," he did not meet the 
criteria for a diagnosis of PTSD.  They diagnosed recurrent 
major depressive disorder with psychotic features, delusional 
disorder, and intermittent alcohol dependence.  The examiners 
commented that, although the Veteran was clearly suffering 
from the listed psychotic illnesses, they did not appear to 
be causally related to the military stressors he experienced 
while in Vietnam.  

Based on the above evidence, the Board found in October 2002 
that there was no medical evidence documenting that the 
Veteran had PTSD, and service connection was denied.  

As to the Veteran's allegation of CUE, the Board finds that 
the moving party's allegation of error in the October 2002 
Board decision is essentially that the Board made an error of 
fact in finding that he did not have PTSD.  

The Board observes that the Veteran does not contend that the 
correct facts, as they were known at the time, were not 
before the Board.  He has pointed to no evidence that was of 
record that was not considered by the Board.  Therefore, his 
allegation of error relates to how the Board weighed and 
evaluated the evidence that was before it.  However, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The Board weighed the evidence 
before it and reached its decision.  The Veteran's allegation 
is essentially a disagreement as to how the facts were 
weighed or evaluated and does not constitute CUE.  See 38 
C.F.R. § 20.1403(d)(3) (2009).  

But even if some examiner had diagnosed the Veteran as having 
PTSD, as he contends, and that evidence was not considered by 
the Board, for the Board now to find that the Board's October 
2002 decision constituted CUE would require that the result 
would have been manifestly different, but for that error.  In 
this case, there was considerable medical evidence before the 
Board indicating that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  Considering the evidence that was 
of record and considered by the Board in October 2002, the 
Board cannot now say that the result would have been 
manifestly different, but for that error.  Therefore, any 
such error cannot have been CUE.  

Accordingly, as the record at the time of the October 2002 
decision included medical evidence both for and against the 
conclusion that the Veteran had PTSD at that time, the moving 
party's argument remains one that the Board should have 
weighed or evaluated the evidence differently, and, thus, 
cannot form the basis for a finding of CUE.  

Based on the foregoing, as the October 2002 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the October 
2002 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for PTSD.  

In summary, the Board's October 2002 decision does not 
contain an outcome determinative error.  Thus, that decision 
is not clearly and unmistakably erroneous.  The moving 
party's motion for revision of that decision is denied.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).  




ORDER

The motion for reversal or revision of the October 2002 Board 
decision on the basis of CUE is denied.  



                       
____________________________________________
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



